Citation Nr: 1135486	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a heart condition, to include a heart attack and coronary artery disease.


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from April 1951 to May 1954, including service in the Korean War, and from February 1991 to April 1991, with additional periods of active (ACDUTRA) and inactive duty for training (INACDUTRA) between 1974 and 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2009, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in October 2009, when it was remanded for further development, to include a search for military reserve records and obtaining a VA medical opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. A chronic low back disability was not manifested during the Veteran's first period of active duty service or for many years thereafter; and pre-existed his second period of active duty service and was not shown to have been caused or aggravated thereby.

2.  The Veteran's complaints of back pain in June 1986 and a motor vehicle accident in approximately September 1990 are not shown to have occurred in the line of duty during active military service.

3.  A heart condition, to include a heart attack and/or coronary artery disease, was not manifested during active duty service or for many years thereafter; a heart attack and coronary artery disease, first manifested after active duty service, and was not caused or aggravated by such service, or by any incident, injury, or disease therein.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010). 

2. A heart condition, to include a heart attack and coronary artery disease, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in September 2005 and March 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in June 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the service treatment records for the Veteran's first period of active duty service in 1951 to 1954, and sought, but was unable to obtain, copies of service treatment records for his period of active duty service in 1991, as well as for his periods of ACDUTRA and INACDUTRA between 1974 and 1990.  A Formal Finding of Unavailability to locate service treatment records and line of duty determinations for the Veteran's Army Reserve service from 1974 to 1989 was provided in December 2010, which outlined the RO's extensive efforts to obtain the relevant information.  The Veteran was notified of the inability to secure these records as required by 38 C.F.R. § 3.159(e) and was able to supply copies of some of the relevant service treatment records.  In addition, the RO was able to secure copies of the Veteran's service personnel records related to his periods of ACDUTRA and INACDUTRA service, including the dates of such service.  Private treatment records were also obtained in relation to the Veteran's claim of service connection for a heart condition.  While the Veteran did identify a period of VA treatment shortly after his first period of active duty service, he specifically stated that this treatment was for gastrointestinal issues and was not related to either the low back or the heart condition on appeal.  Therefore, the fact that these treatment records are not included in the claims file is not prejudicial to the Veteran, as he has indicated that they are not relevant.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran was afforded VA examinations in October 2007 and February 2010 in an attempt to substantiate his claim of service connection for a low back disability.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

With respect to the claim of service connection for a heart disability, VA has not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim and further development is not required because there is no record of a heart disability, or complaints relative thereto, during service.  Further, there is no competent evidence of persistent or recurrent symptoms relative to the heart disability from the time of service until more than 11 years later.  As the evidence does not indicate that the disability may be associated with service, a medical examination or medical opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Principles of Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2018).  Active military, naval, or air service also includes any period of INACDUTRA duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 11100, 1131.  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d) (2010). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis including spondylosis, and degenerative joint disease, and cardiovascular renal disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b)(1). 

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1) (2009); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) . 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id.  

The statutory presumptions with respect to service connection claims, including the presumption of soundness, do not apply to a period of ACDUTRA or INACDUTRA unless injury or disease was incurred in or aggravated by the period of ACDUTRA or injury was incurred in or aggravated during the period of INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records related to the Veteran's original period of active duty service in 1951 to 1954 are silent as to any complaints, treatment, or diagnosis of any incident, injury, or disease related to his low back or his heart. 

In June 1986, an emergency care record from the 3274th Hospital during the Veteran's service in the Army Reserves notes complaints of back pain for three months.  The Veteran's official service treatment records related to his 1991 period of active duty service and to his periods of ACDUTRA and INACDUTRA service are unavailable.  The Veteran has supplied copies of those records within his possession, but the Board concedes that they are incomplete.  Service personnel records specifically related to his periods of ACDUTRA and INACDUTRA, showing his specific dates of training service, are included in the claims file.

Additional records from the 3274th Hospital show that in January 1987 the Veteran had one or more abnormal or elevated findings in the criteria for clearance.  The form listed those criteria as risk factor index, clinical factors, fasting blood sugar, or electrocardiogram (ECG), and stated that as a result, the Veteran should not be cleared to enter the Army Over-40 Training and Testing Program but should be counseled on the medical implications of the finding.  The form listed the Veteran as being 53 years old, with a history of smoking an average of 10 cigarettes per day.  His blood pressure was 104/66, his fasting blood sugar was 108; his serum cholesterol was 188; and his cardiovascular history and physical was described as "abnormal."

In November 1990, the Veteran was seen for emergency treatment at the 3274th Hospital requesting Motrin after hurting his neck and back in a motor vehicle accident.  

An additional form, undated but showing the Veteran's age as 58 (and thus approximately 1991), noted that he had failed the cardiovascular screening because of low high-density lipids (HDL) (133) and elevated cholesterol readings.  A 20-year smoking history was also noted.  He was noted to have been on profile because of back pain, which was preventing him from having the graded exercise testing he needed.

In February 1991, the Veteran was referred for an orthopedic and neurological consultation.  It was noted that he needed to have a treadmill test for possible cardiovascular issues, but such could not be performed without clearance from an orthopedist.  At that time, the Veteran reported he had been on profile for low back pain and right leg weakness which were aggravated by a motor vehicle accident in September 1990. He complained of low back pain for many years with right leg symptoms.  The orthopedist noted chronic low back pain, although the Veteran worked hard as a civilian and his pain did not prevent that employment.  On physical examination there were no neurological findings, although there was pain over the lower back.  X-rays showed spurring at L4-L5, with no disc space narrowing.  His deep tendon reflexes were normal but there was decreased sensation over the right calf.  The provider diagnosed degenerative arthritis of the low back with mechanical low back pain and no herniated nuclear pulposus.  While the orthopedist "okayed" the Veteran for activation, the neurologist felt he should not be deployed.  He was continued on profile for 90 days, with restrictions on lifting over 10 pounds and participating in physical training.  

In April 1991, a profile note showed pre-existing chronic low back pain and degenerative joint disease and spurring of L4-5.  The provider noted that because of his chronic back problems, a cardiovascular screen was not done and the Veteran did not meet retention standards.

A March 2001 private treatment record shows the Veteran was seen for complaints of back pain which he had been experiencing since a fall during the Persian Gulf War.  He reported that it had been acting up more in the past few months and was located in the central lower area of the back.  It did not radiate and was not associated with any motor or neurological symptoms such as dysesthesias.  It was worse in the morning or on bending or twisting, but was not exacerbated by activity.  On physical examination, there was no evidence of tenderness or muscle spasm in the Veteran's back, and his reflexes, motor strength, and light touch sensation were all intact.  The provider diagnosed musculoskeletal back pain and prescribed painkillers and something for potential muscle spasms.

A June 2001 private treatment record shows the Veteran was seen for a regular check-up and counseled regarding his persistently elevated blood pressure.  He denied experiencing any chest pain or headache, but agreed to take medication for hypertension.

In May 2002 during treatment for the residuals of a fall, cardiac examination showed a grade 1/6 murmur at the left sternal border, but no diastolic murmur.

In August 2003, the Veteran was seen for complaints of chest pain for the past two days.  He was admitted to hospital and was found to have positive enzymes and sinus tachycardia (ST) changes in his EKG.  The provider noted a past history of hypertension and a 40 pack-year smoking history.  There was no history of premature coronary artery disease.  A chest X-ray showed his heart was at the upper limits of normal for size, and he had a normal sinus rhythm with no signs of left ventricular hypertrophy.  The provider diagnosed an ST elevation myocardial infraction and beta blocker and enzyme treatment was started along with cardiac catheterization, a balloon angioplasty, and the placement of two stents in an occluded right coronary artery.  The overall diagnosis was coronary artery disease with a 50 percent narrowing of the left anterior descending artery.

A June 2004 chest X-ray showed normal heart size but hyperinflation with flattening of the hemidiaphragms.  No acute cardiopulmonary disease was seen and comparison to previous X-rays from 2002 and 2003 showed slightly better aeration at the bases of the lungs.  An April 2005 chest X-ray showed no changes from the June 2004 study. 

In a statement submitted in November 2005, the Veteran said his back condition began in military service in January 1986.  A subsequent motor vehicle accident in September 1990 only aggravated a condition that was already there.

A statement from the Veteran's personal physician noted that his main health issues were: known coronary artery disease with an inferior myocardial infarction in 2003, which required a right-sided coronary artery stent; high blood pressure and high cholesterol under good control; a remote history of diverticulitis, status post exploratory laparotomy; and, memory loss with a diagnosis of Alzheimer's type dementia.

A June 2006 record shows that the Veteran was treated at the emergency room during Army Reserve service for complaints of back pain for three months.  

On April 2007 VA examination, the Veteran reported that he had arthritis of the lumbosacral spine which he said began in Korea.  At that point, he said he was stationed at a prison island for POWs and was on guard duty when he was hit in the head and knocked unconscious.  His back was injured in this incident.  He described his current symptoms as pain, weakness, stiffness, and radicular symptoms which radiated into the left leg more so than the right.  He had not undergone a magnetic resonance imaging (MRI) scan due to severe claustrophobia.  He could walk only about 200 feet before the pain radiated into his legs, after which he had to sit down because his legs became weak.  He reported that he took Tylenol twice a day for his pain with fair relief.  He had not worked since 1991 due to a combination of his heart and low back problems, but had worked in the air-conditioning and refrigeration as well as maintenance fields.  He had not experienced any incapacitating episodes in the previous year, had not had surgery, and did not have any neurological symptoms.  He did have stiffness and pain which cycled off and on throughout the day.  He used a cane to walk, but exhibited no abnormal spinal contour, spasm, or weakness on testing.  Range of motion testing showed flexion to 90 degrees with pain beginning at 10 degrees, extension to 30 degrees with pain beginning at 10 degrees, lateral flexion to 30 degrees bilaterally with pain at 10 degrees flexion on the left side, and lateral rotation to 30 degrees with pain beginning at 10 degrees rotation on the left side.  X-rays of the lumbosacral spine showed chronic degenerative arthritis, with no evidence of the cause of the claimed radiculopathy shown.  

At the April 2009 hearing, the Veteran testified that he sustained an injury in service while on guard duty during the Korean War which left him unconscious for a while.  His wife testified that he told her he had problems with his head and back from that incident; he stated that he suffered a fractured skull in Korea.  She said that someone who reviewed his records found evidence in them that he had a heart attack in service.  He had a current heart problem for which he was receiving treatment and his last heart attack occurred about six years before.  His wife testified that he experienced chest pains in 1965 for which he sought medical care, although he believed it was due to indigestion.  She also said he was treated at VA after his initial period of service for gastrointestinal issues which included the placement of a stent.  This treatment was not related to his current heart disability claim.  The Veteran's wife also testified that he was in a motor vehicle accident in 1986 or 1990 when on his way to Fort Bragg.  

An August 2009 letter from a private physician notes that the Veteran had coronary artery disease with an inferior myocardial infarction in 2003.  

In February 2010, the provider who performed the April 2007 VA examination reviewed the record, including the examination report, and furnished an opinion regarding the etiology of the Veteran's low back disability.  The examiner was asked to provide an opinion as to whether it was at least as likely as not that the Veteran's chronic degenerative arthritis of the lumbar spine was due to any incident or injury in service or was aggravated by the 1990 motor vehicle accident.  The 2010 examination report was identical in every respect to the April 2007 examination with the exception of the examiner's stated opinion that it was less likely than not that the Veteran's chronic back disability was due to any injury or incident in service, because there was no evidence of trauma or low back pain in service.



Analysis

Low Back Disability

The Veteran seeks service connection for a low back disability and cites specific incidents in service as possible causes or contributory causes thereof.  He contends that he injured his back in January 1986 and then reinjured his back in a motor vehicle accident in 1990.  His wife also testified that the back injuries happened while the Veteran was on his way to Fort Bragg.  With respect to the asserted head and back injury in service in Korea, there is no supporting evidence in the service treatment records.  The only evidence regarding a back injury is the complaint of back pain in June 1986 and emergency treatment for residuals of a motor vehicle accident in November 1990.  Notably, neither of these instances was shown as being during a period of ACDUTRA or INACDUTRA as shown in the personnel records.  Moreover, there is evidence that during the brief period of active duty service in 1991 the Veteran had an existing low back condition.  However, there is no discussion of record as to the date of onset or the presumed cause of this low back condition. 

In order to establish service connection for a low back disability, the Veteran must demonstrate an incident, injury, or disease in service, a current disability, and a link between service and the current disability.  Here, there is clear evidence of a low back disability, specifically degenerative joint disease of the lumbar spine with complaints of radiculopathy.  There is also some evidence of symptomatology in service, although the origin of those symptoms is unclear.  What remains to be shown is an evidentiary link between service and the current disability.

While there is evidence of a low back disability during the brief period of active duty service in 1991, it is also clear from the record that this disability was present before active duty began.  An existing low back disability was shown in February 1991, at the start of the period of active duty service, and records reflect that he had been on profile for this condition in his Reserve unit prior to activation.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b)(1).  As a result, the presumption of soundness with respect to this period of service is rebutted.  Because the Veteran remained on profile throughout his three months of active duty service, and his low back symptoms remained the same through the end of the service period in April 1991, the presumption of aggravation during active duty is likewise rebutted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b)(1).

With respect to the question of chronicity in service and continuity thereafter, there is minimal evidence of either prior to the 1991 period of active duty service.  Indeed, there is no evidence of chronicity during the initial period of service, 1951 to 1954, and the only evidence of continuity is the implied assertion thereof inherent in the Veteran's statements on examination and testimony at hearing regarding the initial injury.  For reasons explained below, this is simply insufficient.

Because it does not necessarily follow that there is a relationship between the current low back disability that was first diagnosed after service and symptomatology in service, and as a low back disability such as degenerative joint disease is not a condition under case law that has been found to be capable of lay observation, the determination as to the diagnosis or presence of the disability is medical in nature - that is, not capable of lay observation - and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.).

Here, it is neither argued nor shown that the Veteran or his wife is otherwise qualified through specialized, education, training, or experience to offer a diagnosis of a low back disability, degenerative joint disease, or to offer an opinion on etiology. 

Where, as here, there is a question of a diagnosis of a low back disability that is not capable of lay observation and the disability is not a simple medication condition, to the extent the Veteran's statements and those of his wife imply the presence of a low back disability in service in service, these statements are not competent evidence on the question of diagnosis and the statements are excluded, that is, the statements are not to be considered as competent evidence favorable to claim.

There is no competent medical evidence of record linking the Veteran's symptoms in service, whether during ACDUTRA/INACDUTRA or active duty service, or any of the incidents the Veteran reported therein, to his current low back disability.  Even though the Veteran's wife testified that the back injuries occurred on the Veteran's way to Fort Bragg, there is no confirmation of this in the personnel records.  There also is no record of injury to the back during any period of active military service, including during his service in the Reserves.  The only medical opinion of record is that of the VA medical examiner, who determined that the Veteran's current degenerative joint disease is not due to his military service.  There is no medical evidence which contradicts this opinion.

Based on the foregoing, the preponderance of the evidence is against the claim of service connection for a low back disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Heart Disability

The Veteran seeks service connection for a heart disability, to include a heart attack and coronary artery disease.  The first discussion of any possible heart-related symptoms in the Veteran's service treatment records, which are admittedly incomplete, was a reference in 1986 to an abnormal risk factor and an abnormal cardiovascular history.  A subsequent, similar note in approximately 1991 specifically described elevated cholesterol and a lengthy history of smoking.  Hypertension was not diagnosed until June 2001, and he suffered a heart attack in 2003, neither of which occurred during active duty, ACDUTRA, or INACDUTRA service periods.

The record shows the Veteran has a current heart disability and some potential cardiovascular risk factors were indicated to have been seen in 1986 and 1991.  However, the service treatment records do not show the existence of a cardiac disability in service; rather, cardiac risk factors, apparently related to elevated cholesterol and cigarette smoking, were recorded.  The Veteran's current conditions are status post heart attack and coronary artery disease.  There is no evidence of record linking these conditions to the Veteran's military service, to include his periods of ACDUTRA/INACDUTRA.

The presumptive regulations of 38 C.F.R. §§ 3.307, 3.309 also do not apply, as there is no medical diagnosis of coronary artery disease within one year of discharge from active military service.

In order to establish service connection for a particular disability, a Veteran must show that there was an incident, injury, or disease in service which is causally related to the claimed disability.  38 C.F.R. § 3.303.  The Board has the responsibility of assessing whether any such evidence of an incident, injury, or disease is both competent and credible.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).

The Veteran and his wife are both competent, as lay persons, to provide evidence with respect to facts of which they have first-hand knowledge.  38 C.F.R. § 3.159.  However, the Board notes that the evidence provided here is that they were told a heart attack in service was shown in the records.  As noted above, this is not an accurate reflection of what the record shows.  Further, they testified that he has a current heart disability and he had chest pains in 1965 which may have been related to his gastrointestinal disability.  

The Veteran's current heart disabilities, heart attack and coronary artery disease, are not simple medical conditions as to which lay evidence has been found to be sufficient to establish a diagnosis or etiology under case law.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  There is no evidence to suggest that either the Veteran or his wife have the requisite training or expertise to provide competent medical evidence with respect to the diagnosis or etiology of a particularly medical condition.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.).  Therefore, any statement of the Veteran or his wife to this effect is excluded or not admissible; that is, the statements are not to be considered as evidence in support of the claim. 

Rather, competent medical evidence showing the Veteran's current heart disability is linked to his in-service symptoms or otherwise resulted from his military service is necessary.  In this instance, there is no such competent medical evidence.

As the preponderance of the evidence set forth above is against the claim of service connection for a heart disability, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.

Service connection for a heart condition, to include a heart attack and/or coronary artery disease, is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


